DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-17 allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oh et al. (US 8454413), Zuniga et al. (US 6132298), Zuniga et al. (US 6162116), Zuniga et al. (US 6705932), Paik et al. (US 8475231), Togawa et al. (US 7635292), Albrecht et al. (US 6712673), Custer et al. (US 6227955), Chen et al. (US PGPub 2006/0154580), Paik et al. (US 10160093), Yasuda et al. (US 8859070), Zuniga et al. (US 6890249), Zuniga et al. (US 6422927), Chen et al. (US 6080050), Nabeya et al. (US PGPub 2018/0117730), Paik et al. (US PGPub 2009/0242125), Fukushima et al. (US 9573244), Leighton et al. (US 9381613), Son (US 8939817), Spiegel (US 7959496), Zuniga et al. (US 7727055), Zuniga et al. (US 7654888), Park et al. (US 7166019), Moon (US 7101271), Zuniga et al. (US 6450868), Zuniga et al. (US 6406361), Zuniga et al. (US 6361419), Chen et al. (US 6241593), Zuniga et al. (US 6210255), Zuniga et al. (US 6159079), Barns et al. (US 5851140), and JANG et al. (US PGPub 2013/0316628), teaching relevant aspects of polishing heads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723